El Juez Asociado. Sr. del Tobo,
emitió la opinión del tribunal.
Examinada cuidadosamente la transcripción de los autos en esta causa, no aparece en ella el escrito de apelación. En tal virtud tampoco aparece dé la transcripción que esta Corte Suprema tenga jurisdicción para intervenir en el caso y re-solverlo por sus méritos. Véase la opinión de esta corte en la causa seguida por El Pueblo contra Antolino Lorenzo, •decidida en el día de ayer, 9 de "diciembre de 1912.
Debe desestimarse el recurso.

Desestimada la apelación.

Jueces concurrentes: Sres. Presidente Hernández y Aso-ciados MacLeary, Wolf y Aldrey.